
	

116 HRES 21 IH: Recognizing and celebrating the 60th anniversary of the entry of Alaska into the Union as the 49th State.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2019
			Mr. Young submitted the following resolution; which was referred to the Committee on Oversight	and Reform
		
		RESOLUTION
		Recognizing and celebrating the 60th anniversary of the entry of Alaska
 into the Union as the 49th State.
	
	
 Whereas July 7, 2018, marks the 60th anniversary of the enactment of the Alaska Statehood Act as approved by the United States Congress and signed by President Dwight D. Eisenhower;
 Whereas the Alaska Statehood Act authorized the entry of Alaska into the Union on January 3, 1959; Whereas the land once known as Seward’s Folly is now regarded as critical to the strategic defense of the United States and important to our national and economic security;
 Whereas the people of Alaska remain committed to the preservation and protection of the Union, with among the highest rates of veterans and residents in active military service of any State in the Nation;
 Whereas Alaska is the northernmost, westernmost, and easternmost State of the Union, encompassing an area one-fifth the size of the United States;
 Whereas the State of Alaska has an abundance of natural resources vital to the Nation; Whereas Alaska’s North Slope currently produces over 500,000 barrels of crude oil per day and may contain one of the largest undeveloped natural gas resources in the world;
 Whereas Alaska’s 34,000 miles of shoreline form a gateway to one of the world’s greatest fisheries, providing over 60 percent of the country’s commercial seafood harvest;
 Whereas over 230 million acres of Alaska are set aside in national parks, wildlife refuges, national forests, and other conservation units for the benefit of the entire country;
 Whereas over 58 million acres are designated wilderness in Alaska, representing 55 percent of the wilderness areas in the United States;
 Whereas Alaska Natives, the State’s first people, are an integral part of Alaska’s history, and preserving the culture and heritage of Alaska’s Native people is of primary importance;
 Whereas the passage of the Alaska Native Claims Settlement Act in 1971 signaled a new era of economic opportunity for Alaska Natives;
 Whereas Alaska’s Native people have made major contributions to the vitality and success of Alaska as a State;
 Whereas the people of Alaska represent the pioneering spirit that built this great Nation and contribute to our cultural and ethnic diversity; and
 Whereas the diamond anniversary, on January 3, 2019, provides an occasion to honor Alaska’s entry into the Union: Now, therefore, be it
	
 That the House of Representatives recognizes and celebrates the 60th anniversary of the entry of Alaska into the Union as the 49th State.
